DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the response dated 6/24/2022, is acknowledged. The traversal is on the ground(s) that the Office Action/Requirement for Restriction dated 4/28/2022 cites a combination of two references in support for the lack of novelty contention. The applicant also argues that neither of the cited references teaches Cynara scolymus. 
These grounds of traversal are not found persuasive. First, it is considered proper to cite a combination of references as grounds for showing the instant claims do not provide a contribution over the prior art since both novelty and nonobviousness are considered to determine if a technical feature is a special technical feature. The rationale is similar to a proper showing of obviousness in a prior art rejection, a showing of obviousness of a technical feature in a lack of unity of invention analysis may include a combination of multiple references, such that the combination would have been obvious to a person having ordinary skill in the art. See MPEP 1850 and 1893.03(d).
Second, regarding the lack of a teaching in Almeida of Cynara scolymus, since Almeida teaches a combination of “at least two plants chosen from Chrysanthellum indicum, Cynara Scolymus, Vaccinium myrtillus, and Piper, the teaching of Almeida is considered to read on the claimed invention. 
Claims 9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Regarding claim 9, applicant elected a single extract that does not contain an extract of Olea europaea. Regarding claim 11, applicant elected a single extract that does not contain an extract of Piper.
It is noted that the species election requirement of claim 8 of “at least one molecule chosen from apigenin-7-O-glucuronide, chrysanthellin A, chrysanthellin B, caffeic acid, luteolin, maritimetin, eryodictyol, isookanine, apigenin, luteolin-7-O-glucoside, maritimein, marein, eriodictyol-7-O-glucoside, flavomarein, apigenin-8-C--L-arabinoside-6-C--D-glucoside (shaftoside), apigenin-6,8-C-di--D- glucopyranoside (vicenin-2)” is withdrawn.
It is further noted that the species election requirement of claim 15 is likewise withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
Claims 1-17 are pending.
Claims 9 and 11 are withdrawn.
Claims 1-8, 10, and 12-17 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Scope of Enablement RejectionThe following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1) Claims 11-8, 10, and 12-17 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for methods for treating chronic inflammatory bowel disease in a human or animal, does not reasonably provide enablement for “preventing" chronic inflammatory bowel disease. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (Bd Apls 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,2) the amount of direction or guidance provided, 
3) the presence or absence of working examples, 
4) the nature of the invention,5) the state of the prior art,6) the relative skill of those in the art,7) the predictability of the art, and8) the breadth of the claims.

The instant specification fails to provide guidance that would allow the skilled artisan to practice the instant invention without resorting to undue experimentation, as discussed in the subsections set forth hereinbelow.

1.  The nature of the invention, state of the prior art, relative skill of those in the art, and the predictability of the art 
While the relative skill of those in the art is high, this is outweighed by the highly unpredictable nature of the invention. The prior art of CDC/ Disease of the Week (downloaded 7/12/2022 from https://web.archive.org/web/20170519081232/https://www.cdc.gov/dotw/ibd/index.html); see page 3, section titled “Prevention Tips”, states: 
The cause of IBD is not well understood, so it cannot be prevented. However, there are ways to manage the symptoms and prevent other diseases that are complications of IBD.
Stop smoking. Smoking worsens treatment outcomes and increases flares-up among patients with Crohn's disease.
Get recommended vaccinations. IBD patients treated with certain medications have a higher risk for infection.
Ask your doctor if you should be screened for colorectal cancer. Patients with IBD may need to start screening for colorectal cancer before age 50.
If you are a woman with IBD, talk to your doctor about how to prevent cervical cancer. Patients with IBD are at higher risk of cervical cancer.
Ask your doctor if you need a bone density test. Certain medications used to treat IBD may increase your risk for osteoporosis.

2.  The breadth of the claims 
The rejected claims are extremely broad and inclusive of any and all possible "methods for preventing and/or treating a chronic inflammatory bowel disease in a human or animal comprising at least one mixture of molecules consisting of at least and extract …. obtained from a mixture of at least two plants chosen from Chrysanthellum indicum, Cynara scolymus, Vaccinium myrtillus and Piper…".
3.  The amount of direction or guidance provided and the presence or absence of working examples
The specification provides guidance for a very limited number of examples; in fact, only a single working example is exemplified in the disclosure (see pg 22 of the specification), and this example does not teach or suggest a method of prevention of IBD. The working example was carried out in a murine model and no data is presented regarding the effect of the inventive method on a human subject.   
4. The quantity of experimentation necessary
Applicant fails to provide information allowing the skilled artisan to ascertain which combinations of plants and extraction protocols can be used to prevent IBD since only a single, murine, working example is described in the specification. It is noted that these examples are neither exhaustive, nor define the required plants and extracts. The ability of claimed methods to prevent IBD is  unpredictable, requiring each species to be individually assessed. Accordingly, applicant has failed to provide information sufficient to practice the claimed invention absent resorting to undue experimentation. 

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8, 10, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 2 are confusing and it is not clear what applicant is trying to claim. For example, the Examiner cannot determine the meaning of the term “if the mixture of plants of said single extract does not include Chrysantellum indicum, then an extract of Chrysantellum indicum or an extract obtained from at least two plants comprising Chrysantellum indicum” or the similar terms set forth in claims 1 and 2. If the composition of the claimed method does not contain Chrysantellum indicum, then by the concept of plain meaning it cannot contain an extract of Chrysantellum indicum. 
Considering the election of the species Cynara Scolymus and Vaccinium myrtillus, claims 1 and 2 are interpreted as a method for preventing and/or treating a chronic inflammatory bowel disease in a human or an animal, the method comprising administering to the human or the animal a composition comprising an extract obtained from a mixture of Cynara Scolymus and Vaccinium myrtillus.
See MPEP 2173.01(I).
Appropriate correction is required.
Claim 15, last line, recites the term “such as.” The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-7, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2013/0303468 A1; cited in IDS dated 8/14/2020), in view of Mavric (EP2135616 (A1), original in German; citations below from the English translation provided by EPO), and Lipton (US 2004/0219232 A1), as evidenced by Panizzi (“Constitution of Cynarine, the Active Principle of the Artichoke,” Nature, 1954, 1062).
As discussed above, in view of applicant’s species election, claims 1 and 2 are interpreted as a method for preventing and/or treating a chronic inflammatory bowel disease in a human or an animal, the method comprising administering to the human or the animal a composition comprising an extract obtained from a mixture of Cynara scolymus (artichoke) and Vaccinium myrtillus (bilberry or blueberry).
Fujii teaches compositions comprising an active ingredient having antispasmodic and/or prokinetic activity (Abstract). 
For claims 1 and 2, Fujii teaches the elected species of Cynara scolymus and Vaccinium myrtillus (pg 3, [0038]). 
For claim 3, Fujii teaches the antispasmodic and/or prokinetic agent can have a beneficial effect in preventing or improving, irritable bowel syndrome (IBS), and preventing or improving symptoms such as diarrhea and/or abdominal pain (pg 2, [0021]).
Fujii does not teach with specificity the motivation for selecting Cynara scolymus and Vaccinium myrtillus from the list (e.g. pg 13, claim 14) in the method for preventing and/or treating a chronic inflammatory bowel disease. Fujii also does not teach the part of the plant recited in claim 12, or the additional elements recited in claim 15.
Mavric and Lipton teach the missing elements of Fujii.
Mavric teaches a method and product based on dried Vaccinium fruits, where the product is dried Vaccinium fruits, dried parts of Vaccinium fruits (such as Vaccinium myrtillus) or their extracts, for the prevention or treatment of chronic inflammatory bowel diseases, preferably chronic colitis (ulcerative colitis) (Abstract; pg 4, [0007]-[0008]). It is noted the teaching of ulcerative colitis reads on claim 4.
For claim 12, Mavric teaches Vaccinium extract is derived from the fruit (Abstract).
For claim 15, Mavric teaches magnesium (pg 19: 727) and vitamin C (pg 19: 722).
For claim 16, Mavric teaches pharmaceutical powders (pg 16, [0060]).
For claim 17, Mavric teaches capsules ([0060]).
Lipton teaches methods and compounds for treating inflammatory conditions of the gastrointestinal tract (Abstract), including irritable bowel syndrome, using artichoke (Cynara scolymus) leaf extract (pg 2, [0015]; pg 5, [0041]). This teaching also reads on claim 12.
For claim 4, Lipton teaches the composition is useful for treating Crohn’s disease and ulcerative colitis (pg 8, claim 2).
Regarding the limitations of claims 5-7 reciting the changes in the population of the claimed intestinal microbiota, since the composition taught by the combination of Fujii, Mavric, and Lipton appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of the combination of Fujii, Mavric, and Lipton as set forth above would have had the same effect on the intestinal microbiota as that which is instantly claimed. Something which is old (e.g. the composition of the combination of the combination of Fujii, Mavric, and Lipton does not become patentable upon the discovery of a new property (e.g. the changes to the intestinal microbiota), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). Put another way, "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art."  In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990).
The skilled artisan would have expected success in selecting Cynara scolymus and Vaccinium myrtillus from the list of plants taught by Fujii as useful in treating, preventing, or improving irritable bowel syndrome (IBS), and preventing or improving symptoms such as diarrhea and/or abdominal pain because Mavric teaches a method comprising Vaccinium myrtillus for the prevention or treatment of chronic inflammatory bowel diseases, preferably chronic or ulcerative colitis and Lipton teaches methods for treating inflammatory conditions such as irritable bowel syndrome, using artichoke (Cynara scolymus) extract. The person of ordinary skill in the art would have found it obvious to make the claimed method because ordinarily skilled artisans would have predicted that the combination of Cynara scolymus and Vaccinium myrtillus would be safe and effective based on the compounds' shared activity in treating irritable or inflammatory bowel syndrome.
The evidentiary art of Panizzi teaches that cynarine (1,5-Dicaffeoylquinic acid) is the active constituent of artichoke.

2) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (cited above), in view of Mavric (cited above), Lipton (cited above), Bombardelli (US 2009/0285911 A1), and Gao (CN103690537 (A), original in Chinese, citations below from the English translation provided by EPO), Romani (“Characterization of Violetta di Toscana, a typical Italian variety of artichoke (Cynara scolymus L.),” Food Chemistry 95 (2006) 221- 225), as evidenced by Panizzi (cited above).
The teachings of Fujii, Mavric, and Lipton are, in part, discussed above. Additionally, Mavric teaches delphinidin-3-glucoside is inherently present in the dried extract of Vaccinium fruits (pg 11, [0047]), and Fujii teaches vicenin 2 is useful for treating irritable bowel syndrome (Title; Abstract; pg 1, [0015]-[0016]; pg 2, [0020]). Also, for claim 14, Fujii teaches the preparation contains apigenin 7-O--glucuronide (pg 6, [0094]).
The combination of Bombardelli, Romani, and Gao does not specifically teach that the method comprises dicaffeoylquinic acid, monocaffeoylquinic acid, luteolin, cyanaropicrin, apigenin-7-o-glucuronide, luteolin-7-O-glucoside, and piperine.
Bombardelli, Romani, and Gao teach the missing elements of the combination of Fujii, Mavric, and Lipton.
Bombardelli teaches the preparation and composition of Cynara scolymus extracts. Bombardelli teaches the aerial parts of Cynara scolymus extract contain dicaffeoylquinic acids, luteolin, cyanaropicrin, and cynaropicrin glycosides (Abstract). 
Romani teaches the chemical components of the aerial parts of Cynara scolymus (Abstract). Romani teaches the following (pg 224, Table 2):


    PNG
    media_image1.png
    382
    953
    media_image1.png
    Greyscale


Regarding claims 8 and 14, the teachings of Romani show that the aerial parts of Cynara scolymus inherently contain apigenin-7-o-glucuronide, monocaffeoylquinic acids, dicaffeoylquinic acids, luteolin-7-O-glucoside, and luteolin (Table 2).
Gao teaches piperine is an effective medicament for treating ulcerative colitis and can relieve the symptoms of bloody diarrhea (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention that, as taught by Bombardelli and Romani, apigenin-7-o-glucuronide, monocaffeoylquinic acids, dicaffeoylquinic acids, luteolin-7-O-glucoside, and luteolin are inherently found in Cynara scolymus and that Mavric teaches delphinidin-3-glucoside is inherently present in the dried extract of Vaccinium fruits (pg 11, [0047]).
The skilled artisan would have expected success in adding piperine to the method of the combination of Bombardelli, Romani, and Gao for preventing or treating chronic inflammatory bowel disease since Gao teaches piperine is an effective medicament for treating ulcerative colitis and can relieve the symptoms of bloody diarrhea. The person of ordinary skill in the art would have found it obvious to make the combination because ordinarily skilled artisans would have predicted that the composition would be safe, since it is comprised of extracts of edible fruits and vegetables, and effective based on the compounds' shared activity.

3) Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (cited above), in view of Mavric (cited above), Lipton (cited above), and Lo Franco (US 2016/0256507 A1).
The teachings of Fujii, Mavric, and Lipton are discussed above. 
The combination of Fujii, Mavric, and Lipton does not teach the limitation of an extract of Olea europaea, as recited in claim 10, or the presence of either oleuropein or hydroxytyrosol, as recited in claim 13.
Lo Franco teaches the missing element of the combination of Fujii, Mavric, and Lipton. 
Lo Franco teaches an extract from olives (Olea europaea) that is rich in polyphenolic compounds, such as hydroxytyrosol and oleuropein (pg 1, [0013]). Lo Franco further teaches the extract is useful in the treatment  and prevention of inflammation, including inflammatory diseases of the colon and rectum,  especially Crohn's disease, irritable and ulcerative bowel syndrome (pg 2, [0032]). 
The skilled artisan would have expected success in adding piperine to the method of the combination of Bombardelli, Romani, and Gao for preventing or treating chronic inflammatory bowel disease since Gao teaches piperine is an effective medicament for treating ulcerative colitis and can relieve the symptoms of bloody diarrhea. The person of ordinary skill in the art would have found it obvious to make the combination because ordinarily skilled artisans would have predicted that the composition would be safe, since it is comprised of extracts of edible fruits and vegetables, and effective based on the compounds' shared activity.

4) Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (cited above), in view of Mavric (cited above), Lipton (cited above), Bombardelli (cited above), Gao (cited above), Romani (cited above), and Lo Franco (cited above).
The teachings of Fujii, Mavric, Lipton, Bombardelli, Gao, and Romani are, in part, discussed above. It is noted that, as cited above, Bombardelli teaches the aerial parts of Cynara scolymus extract contain dicaffeoylquinic acids, luteolin, cyanaropicrin, and cynaropicrin glycosides (Abstract). 
The combination of Fujii, Mavric, Lipton, Bombardelli, Gao, and Romani does not teach a method comprising oleuropein.
Lo Franco, as discussed above, teaches the missing elements of the combination of Fujii, Mavric, Lipton, Bombardelli, Gao, and Romani.
The skilled artisan would have expected success in adding piperine to the method of the combination of Fujii, Mavric, Lipton, Bombardelli, Gao, and Romani for preventing or treating chronic inflammatory bowel disease since Gao teaches piperine is an effective medicament for treating ulcerative colitis and can relieve the symptoms of bloody diarrhea. The person of ordinary skill in the art would have found it obvious to make the combination because ordinarily skilled artisans would have predicted that the composition would be safe, since it is comprised of extracts of edible fruits and vegetables, and effective based on the compounds' shared activity.

Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-8, 10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/618,013 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recites a composition for the treatment of inflammatory bowel disease comprising an extract of artichoke (Cynara scolymus), and an extract of blueberry (Vaccinium myrtillus). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612